Citation Nr: 1412269	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-01 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for adjustment disorder with depressed mood, currently rated as 50 percent disabling.

2.  Entitlement to an evaluation in excess of 20 percent for right ankle sprain status post right ankle arthroscopy with partial synovectomy and open lateral stabilization.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 

4.  Entitlement to a temporary total evaluation for a service-connected disorder requiring convalescence in February 2010 and June 2010.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from May 1999 to August 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007, December 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In the April 2007 rating decision, the RO denied entitlement to an evaluation in excess of 30 percent for adjustment disorder with depressed mood.  December 2008 rating decisions denied the issues of entitlement to an evaluation in excess of 10 percent for a right ankle strain status post right ankle arthroscopy and entitlement to a TDIU.  In the April 2009 rating decision, the RO denied the issue of entitlement to an extension of a temporary total evaluation because of treatment for service-connected right ankle disability.

The Board notes that a March 2010 rating decision reflects that following the assignment of a temporary total rating, from August 26, 2008, based on the need for convalescence due to right ankle surgery, the schedular 10 percent evaluation was increased to 20 percent, from March 1, 2009.  The Board notes that since the increase to 20 percent did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Similarly, as a January 2008 statement of the case, which granted an increased evaluation of 50 percent for the Veteran's adjustment disorder was not a full grant of the benefits sought, the issue remains in appellate status.

In October 2010, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that in a July 2010 rating decision, the RO denied entitlement to a temporary total evaluation because of treatment for the Veteran's service-connected right ankle disability, for periods of treatment in February 2010 and June 2010.  The Veteran appealed the denial in an August 2010 notice of disagreement.  A statement of the case was issued in July 2012.  The appellant completed a substantive appeal in July 2012, indicating he only wanted to appeal the issue of entitlement to a temporary total evaluation for service-connected right ankle surgery.  As discussed below, he also requested a Board hearing on the issue.  

This case was previously before the Board in November 2010.  The Board dismissed the issue of entitlement to an extension of a temporary total evaluation beyond February 28, 2009, for a service-connected disorder requiring convalescence and remanded the issues of increased evaluations for adjustment disorder with depressed mood and a right ankle sprain, to include entitlement to a TDIU.  For the reasons discussed below, the Board finds that there was not substantial compliance with the remand orders.  The Board has also characterized the issue of entitlement to a TDIU, which has been raised by the record, as a separate issue, as noted above.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claims must be remanded for additional development.  In the November 2010 remand, the Board requested that the AOJ obtain all Social Security Administration (SSA) records that have not been associated with the claims file.  The Board noted that the Veteran testified he was awaiting a hearing in regard to disability benefits.  SSA records were associated with the claims file in December 2010.  The records reflect the Veteran was denied SSA disability benefits for his right ankle disability and mental disorders and that the Veteran appealed the decision denying his claim.  An April 2011 VA treatment record noted the Veteran had a hearing for SSA disability recently.  A July 2011 VA treatment record notes the Veteran was pending the results of SSA disability.  The SSA disability hearing any other medical records or decisions from 2011 to present are relevant to the Veteran's claim.  The VA treatment records indicate that relevant SSA disability records have not been associated with the claims file.  Thus, the claims must be remanded to obtain the Veteran's up-to-date Social Security Administration records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010);  38 C.F.R. § 3.159(c)(2) (2013).

In the November 2010 remand, the Board also requested that the Veteran be provided with a VA examination to determine the degree of impairment due to the service-connected right ankle sprain status post right ankle arthroscopy.   The examiner was instructed to describe any residual scarring from right ankle surgery and address whether the Veteran is precluded from obtaining and maintaining substantially gainful employment due to his service-connected disabilities.  The Veteran was afforded a VA examination in October 2011 to address the right ankle.  However, the VA examination report does not address whether there is any residual scarring.  The examiner also failed to address the effect of the Veteran's right ankle disability on his ability to obtain and maintain substantially gainful employment.  In a March 2012 supplemental statement of the case, the AOJ addressed the issue of entitlement to service connection for a scar, residual of right ankle sprain as a separate issue that needed to be adjudicated by the RO first.  However, the issue of entitlement to service connection for a scar as a residual of the right ankle disability is part of the Veteran's increased rating claim.  As the AOJ did not comply with the Board's remand directives, the Board must remand the claim for a new VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Since the previous remand, the Veteran has completed a substantive appeal on the issue of entitlement to a temporary total evaluation because of treatment for his service-connected right ankle in February 2010 and June 2010.  He had surgery in February 2010 to implant a spinal cord stimulator for his service-connected right ankle disability and surgery in June 2010 to fix issues with the spinal cord stimulator.  In a July 2012 VA Form 9, the Veteran requested a Board hearing at a local VA office on the issue of entitlement to a temporary total evaluation.  As the Veteran has not been afforded a Board hearing on this issue, the claim must be remanded to schedule a videoconference hearing.

The claim for entitlement to a TDIU is inextricably intertwined with the increased rating claims.  Additionally, the Veteran was granted entitlement to service connection for obstructive sleep apnea during the period on appeal, effective October 2010.  A VA opinion should be obtained to determine whether the Veteran's service-connected disabilities, combined, render him unable to obtain and maintain substantially gainful employment.  

Finally, the VA treatment records in the file, aside from psychiatry notes dated in April 2011 and July 2011 and the VA examination reports, only date to July 2010.  Consequently, the Board requests the appellant's complete VA treatment records from July 2010 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before the Board on the issue of entitlement to a temporary total evaluation for a service-connected disorder requiring convalescence in February 2010 and June 2010.

2.  Obtain all SSA records from December 3, 2010, to present,  if any, that have not been associated with the claims file.  If no records are obtained the claims file must indicate this fact.

3.  Obtain all of the appellant's VA treatment records from July 2010 to present.  If no records are available, the claims folder must indicate this fact.

4.  Thereafter, schedule the Veteran for a VA examination to determine the degree of impairment due to the service-connected right ankle sprain status post right ankle arthroscopy with partial synovectomy and open lateral stabilization.  

Forward the claims file to the examiner for review in conjunction with the examination.  All necessary tests should be accomplished.  

The examiner should provide an opinion in regard to the degree of impairment due to the service-connected right ankle sprain status post right ankle arthroscopy, to include any functional impairment.

The examiner should describe in detail any residual scarring form right ankle surgery, specifically, the location, size and nature of any such scar, including whether it is painful on examination and/or causes any limitation of motion.  The examiner should also include whether any of the Veteran's scarring due to right ankle surgery exceeds an area or areas of 144 square inches (929 sq. cm.).  

If any increase in the degree of impairment in the service-connected right ankle disability is identified during the relevant period, the date of the increase should be reported, to the extent possible. 

The examiner should address whether the impact of the Veteran's right ankle disability on his ability to obtain and maintain substantially gainful employment.  

A complete rationale should accompany all opinions provided.

5.  Then, forward the claims file to a VA clinician of appropriate expertise to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the combination of his service-connected disabilities.  

The examiner should consider the Veteran's education, experience and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders.

The examiner is requested to provide a complete rationale for his or her opinion ,based on his or her clinical experience and medical expertise.

If an examination is necessary to provide an opinion, such should be accomplished.

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


